Name: 81/773/EEC: Commission Decision of 10 September 1981 approving a programme for the livestock and meat sector in the Land of Bavaria pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-10-07

 Avis juridique important|31981D077381/773/EEC: Commission Decision of 10 September 1981 approving a programme for the livestock and meat sector in the Land of Bavaria pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 285 , 07/10/1981 P. 0034 - 0034****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 10 SEPTEMBER 1981 APPROVING A PROGRAMME FOR THE LIVESTOCK AND MEAT SECTOR IN THE LAND OF BAVARIA PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE GERMAN TEXT IS AUTHENTIC ) ( 81/773/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS ON 20 FEBRUARY 1981 THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY FORWARDED THE PROGRAMME FOR THE LIVESTOCK AND MEAT SECTOR IN THE LAND OF BAVARIA ; WHEREAS THIS PROGRAMME DEALS WITH THE RATIONALIZATION , MODERNIZATION AND DEVELOPMENT OF FACILITIES FOR CUTTING AND PACKAGING , REFRIGERATION AND DISPATCH OF MEAT IN ORDER TO BETTER ADAPT SUPPLY TO THE EXIGENCIES OF DEMAND AND THE MARKET STRUCTURE , TO IMPROVE PROCESSING COSTS AND TO GUARANTEE A SECURE INCOME FOR PRODUCERS ; WHEREAS IT IS THEREFORE A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME CONTAINS THE DETAILS REQUIRED UNDER ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THAT REGULATION CAN BE ACHIEVED IN RESPECT OF THE ABOVEMENTIONED SECTOR ; WHEREAS THE SCHEDULE FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE TIME LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME FOR THE LIVESTOCK AND MEAT SECTOR IN THE LAND OF BAVARIA SUBMITTED BY THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY PURSUANT TO REGULATION ( EEC ) NO 355/77 ON 20 FEBRUARY 1981 IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FEDERAL REPUBLIC OF GERMANY . DONE AT BRUSSELS , 10 SEPTEMBER 1981 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION